Citation Nr: 0032587	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Hepatitis C.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a dental disability as the result of trauma.

3.  Entitlement to service connection for a stomach and/or 
gastrointestinal disability.

4.  Entitlement to service connection for hearing loss of the 
left ear.  

5.  Entitlement to service connection for a disability of the 
mandible.





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for a 
mandible disability and entitlement to service connection for 
a dental disability as the result of trauma were considered 
as a single issue by the RO.  A review of the record 
indicates that entitlement to service connection for a dental 
disability as the result of trauma was previously denied in a 
July 1974 rating decision.  The veteran did not submit a 
notice of disagreement with this decision within one year of 
receipt of notice thereof.  Therefore, it is final and may 
not be considered on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  The issue of service 
connection for a mandible disability was not addressed in 
July 1974.  As the issues of entitlement to service 
connection for a mandible disability and whether new and 
material evidence has been presented to reopen the veteran's 
claim for a dental disability due to trauma will be 
considered on a separate basis and are not inextricably 
intertwined, the Board will address them separately.  The 
issue of whether new and material evidence has been presented 
to reopen the veteran's claim for entitlement to service 
connection for a dental disability due to trauma will be 
addressed in the remand section at the end of this decision.  
The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for Hepatitis C will also be addressed 
in the remand section. 

The issue of entitlement to service connection for Hepatitis 
C on a direct basis was raised by the veteran's 
representative in the Informal Hearing presentation.  This 
issue has not been addressed by the RO, and is referred to 
them for consideration.  


FINDINGS OF FACT

1.  The service medical records and the post service medical 
records for the first year following discharge are completely 
negative for evidence of a stomach and/or gastrointestinal 
disability; the post service medical records do not show 
evidence of a stomach and/or gastrointestinal disability 
until several years after discharge, and do not contain 
evidence of a medical opinion that relates any current 
stomach and/or gastrointestinal disability to active service. 

2.  The evidence does not show that the veteran had hearing 
loss of the left ear during active service or during the 
first year following discharge from active service; there is 
no evidence of a current diagnosis of hearing loss of the 
left ear.  

3.  The service medical records are completely negative for 
evidence of a disability of the mandible; the post service 
medical records do not show evidence of a chronic disability 
of the mandible until many years after discharge from 
service, and do not contain evidence of a medical opinion 
relating a current disability of the mandible to active 
service.  


CONCLUSIONS OF LAW

1.  A stomach and/or gastrointestinal disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

2.  Hearing loss of the left ear was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.385 (2000).  

3.  A disability of the mandible was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed several 
disabilities as a result of active service.  He argues that 
he developed a disability of the digestive system, and that 
he continues to suffer from this disability.  The veteran 
states that he currently has a hearing loss of the left ear 
as a result of noise exposure during service.  Finally, the 
veteran says that he was struck in the jaw with a brick 
during a riot, and that this has led to the development of a 
disability of the mandible.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Gastrointestinal Disability

The veteran has not identified the specific stomach or 
gastrointestinal disability for which he seeks service 
connection.  However, the Board notes that if a peptic ulcer 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of peptic ulcers during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are completely negative for a 
stomach or gastrointestinal disability.  There is no record 
of any relevant complaints or treatment for this disability.  
The March 1973 separation examination was negative for a 
stomach or gastrointestinal disability.  The veteran answered 
"no" to a history of frequent indigestion and stomach 
trouble on a Report of Medical History obtained at that time.  

The initial post service medical evidence of stomach or 
gastrointestinal symptoms is contained in May 1978 VA 
hospital records.  At admission, the veteran complained of 
weakness, nausea, and vomiting.  The initial assessment was 
bronchitis, dehydration, and gastroenteritis.  Other records 
from this hospitalization note a diagnosis of infectious 
Hepatitis.  Additional May 1978 VA treatment records state 
that the veteran had recently been discharged form the 
hospital with a diagnosis of infectious mononucleosis.  

VA hospital records from September 1979 show that the veteran 
was admitted for hemorrhoid surgery.  He complained of 
nausea.  Additional September 1979 records show that the 
veteran was to be discharged, but that he had been scheduled 
for an appointment with the gastrointestinal clinic for a 
hiatal hernia workup.  

The veteran underwent an upper endoscopy at a VA facility in 
February 1998 for the evaluation of nausea, vomiting, and 
heartburn.  The impression was mild gastritis, gastric 
surveillance biopsies, duodenal erosions, and retained 
gastric products highly suggestive of gastric motility.  

May 1998 VA treatment records note that the veteran had a 
history of chronic abdominal pain.  The assessment was 
chronic abdominal pain and history of gastritis and duodenal 
erosions, rule out chronic pancreatitis and hepatoma, chronic 
Hepatitis C, questionable delayed gastric emptying, and 
iatrogenic diarrhea.  

A computed tomography scan of the abdomen conducted in May 
1998 resulted in an impression of dilation of the distal 
esophagus, suspected artifactual attenuation projecting the 
vena cava at the level of the diaphragms, likely benign 
simple cyst of the liver and kidneys, normal appearing 
panaceas, and cholecystectomy changes.  

The Board finds that the veteran did not incur a stomach 
and/or gastrointestinal disability due to active service.  
The service medical records are completely negative for 
evidence of a disability of the stomach or gastrointestinal 
system.  The first evidence of symptoms or complaints that 
could be associated with a stomach or gastrointestinal 
disability is found in VA hospital records dated May 1978.  
However, these records do not contain a diagnosis of a 
chronic disability.  Similarly, while September 1979 records 
show that the veteran was to undergo a workup to check for a 
hiatal hernia, there is no evidence that this was conducted, 
and there is no evidence of a diagnosis of a hiatal hernia.  
The initial evidence of a chronic disability of the stomach 
or gastrointestinal system is found in the VA treatment 
records from February 1998 and May 1998, which contained 
assessments of mild gastritis, chronic abdominal pain, and 
duodenal erosions.  However, there is no medical evidence 
contained in the claims folder that relates these diagnoses 
to active service.  The Board notes the veteran's sincere 
belief that his illness began due to active service, but he 
is not a physician, and is not qualified to express that 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as the veteran has not submitted evidence of his 
claimed disability either in service or until many years 
after discharge from service, and as there is no evidence of 
a medical opinion that relates his current disability to 
active service, service connection for a stomach and/or 
gastrointestinal disability is not warranted.  Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

In reaching this decision, the Board notes that the duty to 
assist has been completed for this claim.  All available 
service medical records were forwarded to the RO in July 
1974.  The February 1999 statement of the case informed the 
veteran of the type of evidence that is required to establish 
service connection for his claimed disability.  However, the 
veteran has not identified any additional records that can be 
obtained pertaining to treatment for his claimed stomach 
and/or gastrointestinal disability that would tend to show 
this his disability developed due to active service.  
Therefore, there is no reasonable possibility that additional 
assistance would aid in substantiating the veteran's claim, 
and the duty to assist the veteran in the development of his 
claim has been completed.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 § 5103A(a)(2) (2000) (to be 
codified at 38 U.S.C.A. § 5103A(a)(2)).   

Left Ear

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

If an organic disease of the nervous system such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are completely negative for 
evidence of hearing loss of the left ear.  The hearing 
examination conducted in conjunction with the March 1972 
entrance examination found that the veteran's left ear had 
auditory thresholds of 0, 0, 15, and 5 decibels at the 
frequencies of 500, 1000, 2000, and 4000 Hertz.  The March 
1973 separation examination also found that the left ear had 
auditory thresholds of 0, 0, 15, and 5 decibels at these same 
frequencies.  He denied a history of hearing loss on a Report 
of Medical History obtained at that time.  

The post service medical records show that the veteran was 
afforded a VA hearing examination in May 1974.  The left ear 
had auditory thresholds of 5, 5, 5, 15, 5, and 0 decibels at 
the frequencies of 250, 500, 1000, 2000, 4000, and 8000 
Hertz.  His speech discrimination was 98 percent correct.  

The veteran underwent an additional VA hearing examination in 
October 1993.  He was noted to have a history of noise 
exposure due to small arms fire, demolition, and machinery.  
His left ear had auditory thresholds of 5, 5, 5, 5, 10, 5, 
and 5 decibels at the frequencies of 250, 500, 1000, 2000, 
3000, 4000, and 8000 Hertz.  His speech discrimination was 94 
percent.  

At a February 1994 VA examination, the veteran was said to 
have a history of exposure to high risk noise associated with 
demolition, small arms and machinery in the early 1970's.  
His left ear had auditory thresholds of 15, 20, 15, 15, 10, 
and 15 decibels at the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  His speech discrimination was 100 percent.  
The summary noted that hearing thresholds were within normal 
limits throughout the frequency used in the calculation of 
hearing impairment.  

An additional VA examination conducted in February 1994 for 
diseases of the ear stated that the veteran reported a 
history of bilateral tympanic membrane perforation due to 
exposure to a loud blast.  He reported bilateral aural 
fullness.  However, the impression noted that there was no 
evidence of hearing loss at this time.  

The evidence includes VA treatment records dated through 
1998.  These records are negative for a diagnosis of a 
hearing loss for the left ear.  

The Board finds that entitlement to service connection for 
hearing loss of the left ear is not warranted.  The records 
show that the veteran has been afforded at least five hearing 
examinations since March 1972.  None of these examinations 
contain a diagnosis or evidence of hearing loss of the left 
ear.  The most recent VA hearing examination found that the 
veteran's hearing was normal.  The records are completely 
negative for evidence of a hearing loss during active 
service, and they are completely negative for evidence of a 
current hearing loss.  

A veteran must have the disability for which he seeks service 
connection at the time of application for VA benefits and not 
merely have findings indicative of the claimed disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Therefore, as the veteran has 
not submitted evidence of a current hearing loss of the left 
ear as defined by 38 C.F.R. § 3.385, entitlement to service 
connection for this disability is not merited.  

In reaching this decision, the Board notes that the duty to 
assist has been completed for this claim.  All available 
service medical records were forwarded to the RO in July 
1974.  The February 1999 statement of the case informed the 
veteran of the type of evidence that is required to establish 
service connection for his claimed disability.  However, the 
veteran has not identified any additional records that can be 
obtained which purport to show that he currently has hearing 
loss of the left ear.  Therefore, there is no reasonable 
possibility that additional assistance would aid in 
substantiating the veteran's claim, and the duty to assist 
the veteran in the development of his claim has been 
completed.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 5103A(a)(2) (2000) (to be codified at 
38 U.S.C.A. § 5103A(a)(2)).   

Disability of the Mandible

A review of the veteran's service medical records, including 
his dental records, are negative for evidence of a trauma to 
the jaw, or for a disability of the mandible.  The March 1973 
discharge examination found that the veteran's head was 
normal.  A disability of the mandible was not noted on the 
Report of Medical History obtained at that time.  

The post service medical records include the report of a May 
1974 VA examination.  The mouth was normal.  The examination 
was negative for a history of an injury to the mouth, and for 
a disability of the mandible.

The initial evidence of a disability involving the mandible 
is found in VA treatment records dated January 1975.  The 
veteran was noted to have swelling of the left mandible.  He 
had an abscess of tooth #19, with involvement of the 
masticator space.  The abscess was opened and drained.  The 
records noted that no hospitalization was necessary.  

At a February 1994 VA examination of the ears, the veteran 
was found to have crepitance over his right temporomandibular 
joint with opening and closing of the jaw.  He was tender in 
the right pterygoid area and in the right temporomandibular 
joint area.  The impression included most probable 
temporomandibular joint syndrome, associated with right ear 
pain.  

The Board finds that entitlement to service connection for a 
disability of the mandible is not warranted.  The service 
medical records are completely negative for evidence of a 
trauma to the jaw, or of a disability of the mandible.  The 
discharge examination was negative for this disability, and 
the veteran did not report a problem with his mandible on the 
Report of Medical History obtained at that time.  The initial 
evidence of a disability of the mandible is the January 1975 
VA treatment records which show swelling of the left 
mandible.  However, this was associated with an abscess of a 
tooth, and not a chronic disability of the mandible.  
Moreover, there was no medical opinion that related this 
disability to active service.  The first evidence of a 
chronic disability of the mandible is found in the February 
1994 impression of temporomandibular joint syndrome.  This 
examination was conducted more than 20 years after the 
veteran was discharged from service.  Moreover, the 
temporomandibular joint syndrome was not noted to be due to 
trauma, and there was no medical opinion to relate this 
disability to active service.  The Board notes the veteran's 
belief that his current disability of the mandible is the 
result of active service, but he is not qualified to express 
this opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as there is no evidence of an injury to or 
disability of the mandible during active service, no evidence 
of a chronic disability of the mandible until many years 
after discharge from service, and no evidence of a nexus 
between the current disability and active service, service 
connection for a disability of the mandible is not merited.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

In reaching this decision, the Board notes that the duty to 
assist has been completed for this claim.  All available 
service medical records were forwarded to the RO in July 
1974.  The February 1999 statement of the case informed the 
veteran of the type of evidence that is required to establish 
service connection for his claimed disability.  However, the 
veteran has not identified any additional records which may 
assist him in his claim for service connection for a 
disability of the mandible.  Therefore, there is no 
reasonable possibility that additional assistance would aid 
in substantiating the veteran's claim, and the duty to assist 
the veteran in the development of his claim has been 
completed.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 5103A(a)(2) (2000) (to be codified at 
38 U.S.C.A. § 5103A(a)(2)).   


ORDER


Entitlement to service connection for a stomach and/or 
gastrointestinal disability is denied. 

Entitlement to service connection for hearing loss of the 
left ear is denied.  

Entitlement to service connection for a disability of the 
mandible is denied. 


REMAND

The veteran contends that he has developed Hepatitis C as a 
result of treatment at VA facilities.  He maintains that he 
has undergone surgical treatment at VA facilities on several 
occasions, and he believes that this treatment included blood 
transfusions which infected him with Hepatitis C.  

A July 1994 letter from the VA medical center in Kansas City, 
Missouri, indicates that VA medical records dated from May 
1974 to March 1994 had been located, but then seemed to 
contradict itself by adding that they were unable to locate 
records dated from 1973 to 1985.  The Board notes that with 
the exception of VA examination reports dated February 1974, 
October 1993, and February 1994, none of the records 
identified in the July 1994 letter have been obtained 
directly from the VA.  The only additional VA treatment 
records that have been received were submitted by the veteran 
in August 1998.  The veteran contends that the missing VA 
treatment records contain evidence of additional surgery and 
blood transfusions, and that they would demonstrate that he 
contracted Hepatitis C as a result of VA treatment.  
Therefore, the December 1998 VA medical opinions stating that 
Hepatitis C was not acquired due to active service were based 
on a review of records which are possibly incomplete.  The 
Board finds that this issue must be remanded to the RO in 
order to obtain the records identified by the veteran and the 
VA medical center in Kansas City, Missouri.  

As noted in the introduction, the record indicates that 
entitlement to service connection for dental disability due 
to trauma was denied in a July 1974 rating decision, which is 
final.  If new and material evidence is submitted regarding a 
claim which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. 

The veteran submitted a request to reopen his claim for 
entitlement to service connection for a dental disability due 
to trauma in September 1998.  Entitlement to service 
connection for a dental disability due to trauma was denied 
in a January 1999 rating decision.  The veteran submitted a 
notice of disagreement with this decision in January 1999, 
and a Statement of the Case was issued in February 1999.  
However, there is no indication that the provisions of 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) concerning new 
and material evidence and the reopening of previously denied 
claims were ever considered in the January 1999 rating 
decision.  Moreover, the February 1999 Statement of the Case 
did not provide the veteran with the laws and regulations 
pertaining to new and material evidence and the reopening of 
previously denied claims.  The Board must consider the 
veteran's appeal on the basis of whether or not new and 
material evidence has been presented to reopen his claim for 
service connection for a dental disability due to trauma.  
However, the veteran must be provided with these laws and 
regulations before the Board may consider his appeal on this 
basis in order to protect his right to due process.  

The VA has a duty to make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 § 5103A(a)(1) (2000) (to be codified at 
38 U.S.C.A. § 5103A(a)(1)).   Therefore, in order to assist 
the veteran in the development of his claims and to afford 
him due process, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names of all VA facilities 
from which he has received treatment 
since discharge from active service, and 
the dates of this treatment.  Special 
care should be taken to identify the 
location and dates of all surgical 
treatment.  Thereafter, the RO should 
contact these facilities, obtain copies 
of all medical records pertaining to 
treatment of the veteran, and associate 
them with the claims folder.  This should 
include the records noted in the July 
1994 letter from the VA medical center in 
Kansas City, Missouri.  

2.  After all VA medical records have 
been obtained, the veteran's claims 
folders should be forwarded to the Chief 
of Staff of the VA Medical Center at 
Leavenworth in order to obtain an 
additional opinion pertaining to the 
etiology of the veteran's Hepatitis C.  
After a review of the record, the 
examiner should attempt to express the 
following opinion: 1) Is it as likely as 
not that the veteran contracted Hepatitis 
C as a result of treatment received at VA 
facilities at any time after his 
discharge from active service?  The 
reasons for this opinion should be 
included.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should consider the 
veteran's claim for service connection 
for a dental disability due to trauma on 
the basis of whether or not new and 
material evidence has been submitted to 
reopen this claim.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  This 
supplemental statement of the case should 
include any pertinent laws and 
regulations not previously provided to 
the veteran, including the laws and 
regulations pertaining to new and 
material evidence and the opening of 
previously denied claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



